REGEWED m

Th€ ,;1_-' ;:rt o_f Appeals
sixth Dlstnct FH_ED |N`
tie up 2035 The COUFT Of Appea|s
` IN TIIE TEXAS COURT OF APPEALS S;X»m Dismct
“»exar¢.<ana, ratan FOR TIIE SlXTH APPELLATE DISTRICT
Debra Autrey, Clerk FEB 2 5 2015
VIRGINIA SMITH, ) Texarkana, Te-)<as
TDCJ-JD #1974913 ) ’D`ebFa ¢K._ ,A\\wq¢@% @,@HR
Appellant, ' ' )
) App. Case No. 06-15-
00021CR
v. )
) Trial Court Case No.l3F
1078-102
STATE OF TEXAS )
Appellee )
)

MOTION FOR RELIEF

COMES the Appellant, Virginia Smith, and is response to this Court’s letter and
decision dated February ll, 2015, Appellant states that her pro se Notice of Appeal was
timely filed herein, based upon the understanding that the deadline to file a notice of
appeal was FEBRUARY 6, 2015.

Appellant interpreted the Texas Rules of Appellate Procedure to allow her thirty
(30) days within which to file her notice of appeal, from the date that her Judgment of
Conviction by a Jury was entered by the Clerk for the 102nd Distn`ct Court, as that is the
Order from which see seeks to appeal. That Judgment was entered on the 6"' day of
January, 2015, as evidenced by the Clerk’s official date/time stamp in the upper-left
corner of the Judgment. This would allow Appellant until the 5th day of February, 2015
to file her notice of appeal. Appellant filed her Notice of Appeal on February 4, 2015.

Rule 26.2 of the Texas Rules of Appellate Procedure states: “The notice of appeal
must be filed within 30 days after the day sentence is imposed or suspended in open
court, or after the day the trial court enters an appealable order” (emphasis added).
Appellant Submits that a liberal interpretation of this Rule’s language should permit her to
perfect her appeal within the timeline outlined above, as Would the interests of justice and
fairness.

Appellant further requests that, in the event this Court determines that her Notice
of Appeal was not timely filed, she be allowed to perfect a belated appeal. Appellant
certifies that she was not advised by her trial counsel regarding the possibility of any
appeal, and was certainly not counseled regarding what steps She needed to take to timely
file a pro se notice of appeal on her own. Therefore, Appellant was left to marshal the
complex Rules of Appellate Procedure on her own, as she was without the means to seek
the advice of other counsel. Appellant was never told a specific deadline by which she
had to perfect an appeal.

Further, Appellant’s nephew, Andreas Austin, whom she raised as a son, passed
away on the 2nd day of January, 2015, just after Appellant’s sentence was imposed.
Appellant was permitted, by the Bowie County Sheriff’s Office, to attend his f\meral
services on January 9, 2015. Appellant submits that this occurrence served as a hardship
on her, and her ability to timely perfect this appeal, and asks now that the Court consider
the same in determining whether to allow this matter to proceed.

For the foregoing reasons, Appellant requests that this Court find that her notice
of appeal was timely filed pursuant to the Rules of Appellant procedure, or in the
alternative find that circumstances which warrant a hardship require that Appellant be
permitted to perfect her appeal belatedly.

Dated:(DATE) /) ‘3. _X¢/~‘j”/S'

c/o Dorothy Watts

2720 Mill Pond Road
Denton, 'I'X 76209-1557
Phone: 940-391-6553

 

 

Appellant, ln Propria Persona

Original filed with the Clerk of this Court, along with any fees required by the clerk, and
copies mailed/delivered on this date, 0 j "/f 6 " 1 0 15 , by MAILING
to:

DARREN W. ANDERSON

Attorney and Counselor at Law
2010 Moore’s Lane, Suite 101
Texarkana, Texas 75503

Hon. Kelley Gossett Crisp

Assistant District Attomey - Bowie County
601 Main Street _

Texarkana, Texas 75501

Hon. Bobby Lockhart
District Court Judge

710 Jamos Bowie Drive

New Boston, Texas 75570